Citation Nr: 0000805	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently 30 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
June 1945.  

A September 1945 rating decision from the Dearborn, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for a dislocated semilunar 
cartilage of the left knee as 20 percent disabling since June 
1945. 

In December 1996, the veteran filed an informal application 
for an increased rating for a left knee disability and new 
applications for service connection for a left hip disability 
and for a back disability.  

This appeal arises from May 1997 and July 1997 rating 
decisions from the Los Angeles, California VARO that 
continued the 20 percent disability rating for a left knee 
disability and the May 1999 hearing officer's decision from 
the San Diego, California VARO that granted an increased 
evaluation of 30 percent for a dislocated semilunar cartilage 
with degenerative arthritis of the left knee since March 
1996.  

The May 1999 hearing officer's decision also granted service 
connection for degenerative arthritis of the right hip as 10 
percent disabling since November 1996 and for degenerative 
arthritis of the lumbar spine as 20 percent disabling since 
March 1996.  


FINDING OF FACT

The current medical evidence does not show subluxation, 
instability, crepitation, excess fatigability, swelling, or 
atrophy of the left knee.  



CONCLUSION OF LAW

The criteria are not met for an increased rating for a left 
knee disability, currently 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
and 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran received an 
injury to the left knee in 1935 while playing football.  The 
swelling and pain gradually subsided but occasionally, when 
he twisted his knee inward, the pain and swelling would 
recur.  There was no history of locking.  In December 1944, 
the veteran fell on his left knee because it buckled while he 
was running.  The diagnosis was a ruptured internal meniscus.  
Later in March 1945, the veteran was walking down stairs at 
his home.  His left knee buckled, and he fell on his knee.  
The final diagnosis was a moderate contusion of the medial 
aspect of the left knee.  

The Board of Medical Officers met in June 1945 and found that 
pain, swelling, and instability of the left knee prevented the 
veteran's reasonable military service due to aggravation by 
hikes, drills, bivouacs, and calisthenics incident to military 
life.  The veteran received an honorable medical discharge 
from service in June 1945.  In September 1945, he was granted 
service connection for a dislocated semilunar cartilage of the 
left knee, rated as 20 percent disabling since June 1945.  

Currently, the veteran is a general contractor whose work 
requires climbing ladders to reroof houses.  

In March 1996, the veteran reported knee pain to a VA 
examiner.  In April 1996, the VA examiner noted that the 
veteran scraped his skin on a concrete step when he fell the 
previous week.  In May 1996, the veteran sustained a 
laceration of the left eyebrow and bruises to the left elbow 
when he slipped and fell to the ground.  Although he reported 
that his knees ached all the time, there was no effusion or 
crepitation, and the range of motion was normal.  The x-rays 
of both knees revealed no acute fracture.  There was a linear 
bony density along the superior and lateral aspect of the 
patella that could be due to old trauma or ossification in a 
ligamentous structure.  Later in May 1996, the veteran still 
had pain in his knees, and his knees still gave out on him.  
In August 1996, the VA examiner noted that the veteran fell 
on his tailbone the previous week when his knees gave out.  
In November 1996, the examiner noted that the veteran still 
had falls and that his left knee buckled.  The knees had 
normal range of motion and straight leg raising was normal.  

In December 1996, the veteran went to the VA Medical Center 
for complaints of dull throbbing pain of he left knee.  He 
reported pain varying from 4 to 10 on a 10-point scale.  The 
veteran had decreased knee flexion.  Palpation revealed 
tenderness at the medial aspect of the left knee.  Sensation 
was grossly intact throughout.  The veteran ambulated without 
assistive devices but leaned forward during phases of the 
gait.  The veteran leaned to the right during the stance 
phase of the gait.  The valgus stress test of the left knee 
was positive.  The examiner started the veteran on heat and 
other pain control modalities.  

In January 1997, the veteran reported that frequent falls and 
pain in his left knee prevented him from cleaning his home 
and walking far enough to shop for himself.  The examiner 
noted that the veteran's gait was unstable secondary to 
osteoarthritis of the bilateral knees.  He was able to walk 
one block without the assistance of another person if he used 
his cane and walked with a slight limp.  He had pain in the 
left knee with flexion.  The veteran was able to bear weight 
on the left leg but had severe pain when he did so.  The 
examiner further noted that the veteran received Social 
Security income.  The diagnoses included osteoarthritis of 
the left knee and a torn medial meniscus of the left knee.  
The examiner prescribed the veteran's permanent use of an 
orthotech osteoarthritis knee brace.  

The veteran underwent a VA examination in June 1997.  The 
veteran reported increasing pain over the last 10 years, 
dramatically worse over the last 5 years, that limited 
walking to less than 2 blocks.  Physical examination of the 
knees revealed no swelling and no gross bony deformity.  
There was a medial joint line tenderness bilaterally and 1+ 
effusion on the left.  There was no evidence of ligamentous 
instability.  The range of motion was stable with no evidence 
of subluxation or instability.  Range of motion of the knees 
was extension of 0 degrees and flexion of 120 degrees.  
Examination of the left hip revealed minimal pain at extremes 
of range of motion other than from the knee.  X-rays of both 
knees in a weight bearing position demonstrated decreased 
joint space medially with subchondral sclerosis.  The x-ray 
diagnoses included mild to moderate, bilateral knee 
degenerative arthritis, principally involving the medial 
compartment with x-ray evidence of decreased joint space 
narrowing.  There was no evidence of recent fracture, major 
degenerative change, or joint effusion.  The impression was 
early degenerative changes.  The veteran had a left-sided 
limp secondary to knee pain, and there was minimal objective 
evidence of pain on range of motion.  There was no evidence 
of specific sensory and motor deficits, and there was a 
negative straight-leg raise.  The examiner stated that the 
veteran's symptomatology appeared to be moderate in nature.  

In July 1997, the veteran reported left knee pain.  He could 
not climb ladders for his work as a construction contractor, 
and he could not live on his Social Security income alone.  
In a September 1997 letter, the veteran alleged that Dr. Tan, 
his VA physician, told him that the arthritis in his knee 
would only worsen with age.  

In March 1998, the veteran was examined for complaints of 
multiple joint pain.  

In November 1998, the RO received a letter from A. Trotter, 
M.D., a private physician.  Dr. Trotter had attended the 
veteran since January 1981 when he presented with complaints 
of joint pains, especially in the left knee.  Examination 
revealed that the veteran had significant pain and stiffness 
in his left knee.  In recent times, he had been forced to use 
a cane to aid in ambulating.  The current diagnoses included 
degenerative joint disease and degenerative arthritis.  

The veteran provided sworn testimony at a hearing in November 
1998.  He testified that he was no longer able to work as a 
carpenter because he could not climb ladders.  The veteran 
testified that Dr. Tan, his doctor at the VA Hospital, told 
him that he could not work because of his condition and age.  
Transcript (November 1998), pages 2 and 4.  

In a January 1999 letter, Dr. Trotter reiterated that the 
veteran had significant pain and stiffness in his left knee.  
Although he was in pain in earlier years, he was able to 
ambulate independently.  However, because of the steady 
progression of his disease on his left side and low back and 
the disabling effect it had, the veteran had been forced in 
recent in recent times to use a cane to aid him in 
ambulating.  Because of pain and stiffness, he had to avoid 
any lifting and prolonged standing or bending.  His current 
diagnosis was degenerative joint disease and degenerative 
arthritis.  

The representative's November 1999 informal hearing 
presentation alleged that the veteran had a history of 
weakness, pain, and buckling of the left knee that included 
numerous falls and injuries sustained from loss of balance.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, in the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor join groups, with occasional incapacitating 
exacerbations, the veteran is entitled to a 20 percent 
rating.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the veteran is 
entitled to a 10 percent rating.  Note (1): The 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Note (2): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Recurrent subluxation or lateral instability of the knee is 
entitled to a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint is entitled to 
a rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999).  

Limitation of the flexion of the leg to 60 degrees is 
entitled to a noncompensable evaluation.  Flexion limited to 
45 degrees is entitled to a 10 percent rating, flexion 
limited to 30 degrees to a 20 percent rating, and flexion 
limited to 15 degrees to a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
entitled to a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees is entitled to a 
10 percent rating, extension to 15 degrees to a 20 percent 
rating, extension to 20 degrees to a 30 percent rating, 
extension to 30 degrees to a 40 percent rating, and extension 
to 45 degrees to a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45 do not apply 
to ratings under Diagnostic Code 5257, because that rating 
code is not predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).  


Analysis

The veteran's claim for an increased rating is well grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A rating in excess of 30 percent is not warranted under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, and 5261 (1999).  

A compensable rating is not warranted under the criteria of 
Diagnostic Code 5257 because the June 1997 examiner stated 
that the veteran's knees were stable with no evidence of 
subluxation or instability.  Although the veteran told the 
April 1996 and May 1996 VA examiners that his left knee gave 
out and caused him to fall, a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Thus, without objective evidence to support a 
compensable rating under Diagnostic Code 5275, arthritis may 
not be separately rated under Diagnostic Codes 5003 or 5010.  

In addition, although the evidence shows pain and effusion 
into the left knee joint, a rating greater than 20 percent is 
not available under the criteria of Diagnostic Code 5258.  

The June 1997 VA examination showed a range of motion of 0-
120 degrees.  Thus, the veteran could bend his knee to 120 
degrees rather than to the normal 140 degrees and straighten 
his leg to the horizontal.  The veteran was able to bend his 
knee well past the 15 degrees limitation required for the 
maximum 30 percent rating under Diagnostic Code 5260 and to 
straighten his leg well past the 30 degrees limitation 
required for a 40 percent rating under Diagnostic Code 5261.  
A 30 percent evaluation was more than generous because the 
veteran bent his knee well past the 60 degrees limitation 
required for a noncompensable rating, and he straightened his 
leg to the horizontal, which qualified for a noncompensable 
rating.  

When considering additionally disabling functional loss and 
pain, some of the evidence supports an increased rating.  
With respect to functional loss, the veteran cannot climb 
ladders for work.  With respect to pain, the veteran 
consistently reported pain to VA examiners, and in January 
1997, the veteran reported that frequent falls and pain in 
the left knee prevented him from cleaning his home and 
walking far enough to shop for himself.  The veteran needed 
another person's help to walk more than one block, and he had 
pain in the left knee with flexion.  With respect to 
instability of station, disturbance of locomotion, and 
interference with standing and weight-bearing, the January 
1997 VA examiner noted that the veteran's gait was unstable 
because he used a cane and walked with a limp, he had severe 
pain in his left knee when he tried to bear weight on the 
left leg, and the VA examiner prescribed a knee brace for the 
veteran's permanent use.  

Nonetheless, a preponderance of the evidence is against an 
increased rating because the current 30 percent evaluation 
already accounted for functional loss and pain.  Without 
those considerations, the range of motion of the veteran's 
left knee warranted noncompensable ratings under Diagnostic 
Codes 5260 and 5261.  Moreover, the June 1997 examination 
revealed no objective evidence of subluxation, instability, 
crepitation, excess fatigability, swelling, deformity, or 
atrophy.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  


ORDER

Entitlement to an increased rating for a left knee 
disability, currently 30 percent disabling, is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

